                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff/Respondent,                     )      Crim. No.: 6:15-cr-0010-GFVT-EBA
                                                   )     Related Civil No.: 6:18-cv-0064-GFVT
 V.                                                )
                                                   )
 JERRY LUKE,                                       )          MEMORANDUM OPINION
                                                   )                  &
         Defendant/Petitioner.                     )                ORDER

                                        *** *** *** ***

       This matter is before the Court on the Recommended Disposition filed by Magistrate

Judge Edward B. Atkins. [R. 117.] The Defendant, Jerry Luke, has filed a pro se motion to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 alleging ineffective

assistance of counsel. [R. 114.] Consistent with local practice, Judge Atkins reviewed the

motion and ultimately recommends that the Court deny Defendant Luke’s motion in its entirety.

       Under Federal Rule of Civil Procedure 72(b)(2), a petitioner has fourteen days after

service to register any objections to the Recommended Disposition or else waive his rights to

appeal. In order to receive de novo review by this Court, any objection to the recommended

disposition must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). A specific

objection must “explain and cite specific portions of the report which [defendant] deem[s]

problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (internal quotations and

citations omitted). A general objection that fails to identify specific factual or legal issues from

the recommendation, however, is not permitted, since it duplicates the Magistrate’s efforts and
wastes judicial economy. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th

Cir. 1991).

       Mr. Luke filed objections on April 16, 2018, over three weeks after Judge Atkins’s

Recommended Disposition was filed and after the allowed fourteen days. [R. 118.] Even so, the

Court has reviewed his objections and found them to be without merit. The Court acknowledges

its duty to review Mr. Luke’s filings under a more lenient standard than the one applied to

attorneys because he is proceeding pro se. See Franklin v. Rose, 765 F.2d 82, 84–85 (6th Cir.

1985). Under this more lenient standard, some of Mr. Luke’s objections are sufficiently definite

to trigger the Court’s obligation to conduct a de novo review. See 28 U.S.C. § 636(b)(1)(C).

The Court has satisfied that duty, reviewing the entire record, including the pleadings, the

parties’ arguments, relevant case law and statutory authority, as well as applicable procedural

rules. For the following reasons, Mr. Luke’s objections will be OVERRULED.

                                                 I

       Judge Atkins’s Recommended Disposition accurately sets forth the factual and

procedural background of the case. The Court mentions only key facts to frame its discussion

and analysis and incorporates Judge Atkins’s discussion of the record in this Order.

       Defendant Jerry Luke was indicted on February 25, 2015, for possession of child

pornography. [R. 1.] This indictment was superseded in August to add a charge for attempted

production of child pornography. [R. 21.] On January 31, 2017, he entered into a binding plea

agreement with the United States, whereby he agreed to enter a guilty plea to possession of child

pornography, serve 150 months imprisonment, and waive his appeal rights in exchange for the

United States dropping the attempted production charge. [R. 97.] Mr. Luke was sentenced on

June 2, 2017, before this Court, to the agreed-upon 150 months incarceration. [R. 107; R. 108.]



                                                 2
       On March 1, 2018, Mr. Luke filed a motion to vacate his conviction pursuant to 28

U.S.C. § 2255 alleging ineffective assistance of counsel. [R. 114.] Mr. Luke claims his counsel

failed to challenge the Court’s jurisdiction and failed to investigate and introduce exculpatory

evidence. Id. Judge Atkins considered both arguments and found them both to be claims of

insufficient evidence cloaked as ineffective assistance of counsel claims. [R. 117 at 7–8.]

Because Mr. Luke had waived all claims, except for ineffective assistance of counsel, in his plea

agreement, Judge Atkins recommended denying both claims. Id. at 9–10.

                                                 II

                                                 A

       Mr. Luke objects to the Magistrate Judge’s classification of his arguments, pointing to

Messaro v. United States and Kimmelman v. Morrison to show that any claim which “denies a

petitioner justice is preserved in a denial of effective assistance of counsel claim where counsel’s

ineffectiveness was the ‘cause’ of the default.” [R. 118 at 2.] Neither case, however, stands for

the proposition that a petitioner can make any collateral attack on his or her sentence merely by

classifying it as an ineffective assistance of counsel claim. See Messaro v. United States, 538

U.S. 500 (2003); Kimmelman v. Morrison, 477 U.S. 365 (1986).

       Even assuming Mr. Luke can bring these claims as ineffective assistance of counsel

challenges, both claims fail on the merits. A petitioner must demonstrate both deficient

performance and prejudice to the petitioner to prevail on such a claim under § 2255. Strickland

v. Washington, 466 U.S. 668, 687 (1984). First, Mr. Luke claims his counsel failed to challenge

the Court’s jurisdiction because the child pornography located by authorities was not connected

to the internet. [R. 114-1 at 2–3.] However, in his plea agreement, Mr. Luke admitted under

oath that some of the pornography was produced outside of Kentucky and subsequently



                                                 3
transferred into Kentucky using interstate commerce. [R. 97 at 2.] He cannot now claim that the

materials were not within the jurisdiction of the Eastern District of Kentucky. Next, he claims

his attorney failed to present exculpatory evidence. [R. 114-1 at 4–7.] Mr. Luke asserts that he

wanted to go to trial where he could present evidence that he was unaware of his possession of

child pornography. Id. at 5. Again, Mr. Luke admitted, under oath, to the knowing possession of

pornography. [R. 95; R. 96; R. 97; R. 98.] He makes no attempt to establish that his plea

agreement was not entered into knowingly, voluntarily, or intelligently, and thus, he cannot now

contest his own assertion of the facts. See United States v. Adams, 598 F. App’x 425, 428 (6th

Cir. 2015). Furthermore, even if these claims are properly classified as challenges to the

effectiveness of his counsel, and even if the performance of his counsel was deficient, Mr. Luke

has not demonstrated that such deficiency was prejudicial to his case. See Strickland, 466 U.S.

687. This would require Mr. Luke to prove with “reasonable probability” that, but for the

deficiency of his counsel, the outcome of his case would be different. Id. at 694. He has only

provided the Court with speculation that his conviction and sentence might have been more

favorable to him, but he has offered no “reasonable probability” that he would have been

acquitted.

                                                 B

       After filing his objections, Mr. Luke also filed a pro se “Motion to Take Judicial Notice.”

[R. 126.] However, in this filing, Mr. Luke restates his objection that this Court has no

jurisdiction over this matter, and he continues to argue that his counsel was ineffective by not

contesting jurisdiction. Id. Thus, this motion will be construed as further objections to the

Magistrate Judge’s Recommended Disposition.




                                                 4
       While the Court must review pro se filings under a more lenient standard, this does not

apply to readily comprehendible deadlines. Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991).

Judge Atkins made clear in his Recommendation that objections must be filed within fourteen

days of service. [R. 117 at 9.] Mr. Luke’s “Motion to Take Judicial Notice” was filed on August

13, 2018, nearly five months after Judge Atkins filed his Recommended Disposition. [R. 117; R.

126.] Pro se litigants are not excepted from clearly articulated deadlines that can be understood

without formal legal training or familiarity with legal principals. Jabe, 951 F.2d at 110. Thus,

Mr. Luke’s construed second objections are overruled.

                                                  C

       Finally, Mr. Luke has also requested transcripts and discovery in his case. [R. 123.] In

this motion, he asks for all documents and evidence in regard to the Restitution Order entered by

this Court on August 2, 2018. Id. Following the Court’s Amended Judgment ordering restitution

in this matter, Mr. Luke filed an appeal. [R. 122.] Subsequently, Mr. Luke was appointed

counsel pursuant to the Criminal Justice Act, who has now submitted requests for the

documentation required to pursue this appeal.

       Under 28 U.S.C. § 1654, “the parties may plead and conduct their own cases personally

or by counsel,” and in felony criminal cases a defendant has a constitutional right to

representation by counsel, “or, alternatively, to represent himself.” United States v. Mosley, 810

F.2d 93, 97 (6th Cir. 1987), cert. denied, 484 U.S. 841 (1987). However, neither the Constitution

nor the above-referenced statute provides criminal defendants a right to simultaneously assert

their right to self-representation and their right to counsel. “[T]here is no statutory or

constitutional right to ‘hybrid representation.’” United States v. Cottrell, 2006 WL 278562, *1

(E.D. Tenn. Feb. 2, 2006) (quoting Mosley, 810 F.2d at 97–98).



                                                  5
       There are a few situations in which a trial court may exercise its discretion to permit

hybrid representation, such as undue delay, jury confusion, conflict over trial strategy, and skill

of defense counsel. Mr. Luke has not established that any of these circumstances exist in his

case such that hybrid representation should be allowed. See Mosley, 810 F.2d at 98. Mr. Luke

also has not “knowingly and intelligently” waived his right to counsel, see Faretta v. California,

422 U.S. 806, 834 (1975). Accordingly, Mr. Luke’s request will be denied without prejudice.

                                                 III

       After reviewing de novo the entire record, as well as the relevant case law and statutory

authority, the Court agrees with Judge Atkins’s thorough analysis of Mr. Jerry Luke’s claims.

The Court also denies a certificate of appealability pursuant to 28 U.S.C. § 2253(c) as to each

issue asserted. Under Rule 11 of the Federal Rules Governing § 2255 Proceedings, the “district

court must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant . . . .” Rules Governing Section 2255 Proceedings, Rule 11. A certificate of

appealability may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). As set forth by the United States Supreme Court,

this standard requires the petitioner to “demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” See Slack v. McDaniel, 529

U.S. 473, 484 (2000); see also Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). Under this

standard, the Court believes that this order, which adopts and incorporates by reference the

Magistrate Judge’s Recommendation, is not debatable enough to issue a certificate of

appealability. Accordingly, and the Court being otherwise sufficiently advised, it is hereby

ORDERED as follows:




                                                  6
       1.      Defendant/Petitioner Jerry Luke’s Motion for Transcripts and Discovery [R. 123]

is DENIED WITHOUT PREJUDICE and Counsel for Mr. Luke is DIRECTED to review the

pro se filing and refile any motions he deems appropriate;

       2.      Defendant/Petitioner Jerry Luke’s Motion to Take Judicial Notice [R. 126] is

CONSTRUED as Objections to the Recommended Disposition;

       3.      Defendant/Petitioner Jerry Luke’s Objections to the Recommended Disposition

[R. 118; R. 126] are OVERRULED;

       4.      The Magistrate Judge’s Recommended Disposition [R. 117] is ADOPTED as and

for the Opinion of this Court;

       5.      Defendant/Petitioner Jerry Luke’s Motion to Vacate under § 2255 [R. 114] is

DISMISSED WITH PREJUDICE;

       6.      A Certificate of Appealability is DENIED as to all issues raised by the

Defendant; and

       7.      JUDGMENT in favor of the United States will be entered contemporaneously

herewith.

       This the 7th day of November, 2018.




                                                7
